DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on April 7, 2022 is acknowledged.  The traversal is found persuasive.
The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Accordingly, claims 1-20 are all considered in this office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Edwards (US 2017/0122258).
Re claim 1: As shown in Fig. 2, Edwards discloses a device, comprising: 
a light source 42 configured to generate an image light 40; and 
a lens assembly 48/44/52 coupled with the light source 42 and including: 
     a mirror 48 configured to transmit a first portion 50 of the image light and reflect a second portion (stray light) of the image light 40; 
     a reflective polarizer 52 including a birefringent medium with a chirality (CLC) and configured to substantially reflect the first portion 50 of the image light 40 output from the mirror 48 as a polarized light having a predetermined handedness toward the mirror 48 [0023]; and 
     a lens 44 disposed between the mirror 48 and the reflective polarizer 52 and configured to provide an optical power to the image light 40 [0024].
Re claim 2: The device of claim 1, wherein as shown in Fig. 2,
the polarized light 56 having the predetermined handedness is a first circularly polarized light having a first handedness,
the mirror 48 is further configured to reflect the first circularly polarized light 56 having the first handedness as a second circularly polarized light 58 having a second handedness opposite to the first handedness toward the reflective polarizer 52, and
the reflective polarizer 52 is further configured to substantially transmit the second circularly polarized light 58 having the second handedness [0023].
Re claim 18: As shown in Fig. 2, Edwards discloses a lens assembly, comprising:
a mirror 48 configured to transmit a first portion 50 of a light 40 and reflect a second portion (stray light) of the light 40;
a reflective polarizer 52 including a birefringent medium with a chirality (CLC) and configured to substantially reflect the first portion 50 of the light output from the mirror 48 as a polarized light 56 having a predetermined handedness toward the mirror 48 [0023]; and
a lens 44 disposed between the mirror 48 and the reflective polarizer 52 and configured to provide an optical power to the light 40 [0024].
Re claim 20: The lens assembly of claim 18, wherein, as shown in Fig. 2, the polarized light 56 having the predetermined handedness is a first circularly polarized light having a first handedness, the mirror 48 is further configured to reflect the first circularly polarized light 56 having the first handedness as a second circularly polarized light 58 having a second handedness opposite to the first handedness toward the reflective polarizer 52, and the reflective polarizer 52 is further configured to substantially transmit the second circularly polarized light 58 having the second handedness as a third circularly polarized light having the second handedness [0023].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US 2017/0122258) in view of Chen et al. (Chen, US 2019/0293978).
Re claim 4: The device of claim 1:
Edwards discloses that the birefringent medium with the chirality includes a cholesteric liquid crystal (CLC) layer [0023]. Edwards does not explicitly discloses the CLC having a constant helix pitch or a gradient helix pitch.
As shown in Fig. 1A, Chen discloses the CLC layer 210 has a constant helix pitch and as shown in Fig. 6, Chen discloses that the CLC layer 210d has a gradient helix pitch [0035].
Thus, it would have been obvious to one having skill in the art to employ a cholesteric liquid crystal having a constant helix pitch or a gradient helix pitch in order to obtain one kind of reflectance spectrum of broaden the wavelength range for reflection [0036].
Re claim 5: The device of claim 1, wherein, as shown in Fig. 6, Chen discloses the birefringent medium 210d with the chirality includes a plurality of stacked CLC layers having different constant helix pitches P1’ and P2’ [0035].
Re claim 3: The device of claim 1:
Edwards discloses that the reflective polarizer is a CLC [0023]. Chen discloses that the CLC has a helix pitch (spiral pitch) corresponding to one kind of reflectance spectrum [0036]. Accordingly, it is obvious that a reflection band of the reflective polarizer corresponds to a spectrum of the image light.
Allowable Subject Matter
Claims 6-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
May 5, 2022